Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This rejection is responsive the amendments and remarks of the applicant, Paper 6/03/2022. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: resource distribution machines in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 1-5,7,9-13,15-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-5,7-13,15-19  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which as not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1,9 and 15 were amended to cancel the “scrubbed”  step rejected under this paragraph. Claims 5,13, and 19 however still include the scrub step. And with no additional   arguments presented to this a written description for scrubbed, the rejections over 5,3, and 19 are maintained.  Moreover, the algorithm for  removing entity specific software including entity specific user interface display data from the resource distribution machines across the network is also not reasonably conveyed,  whether it be from a traditional ATM, a thin client, or a display screen. The specification does not teach how one from  a centrally stored entity deletes the bank specific interface display for the user based on the user’s home entity via the removal of entity specific software including entity specific user interface display data from an entity resource distribution machine, including from a financial institution’s ATM.
 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,7-13,15-19  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The BRI of a claim limitation that is being interpreted under     § 112(f) is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act. 
 The “resource distribution machine” is indefinite in scope and  is indefinite under     § 112(b) because the specification fails to adequately disclose structure to perform the claimed function.
 	The specification does not provide an express definition of a resource distribution machine but at paragraph 0054 it teaches “while an ATM is presented in FIG. 3, the device may be any resource distribution machine interface such as an ATM, transaction device, kiosk, terminal, merchant location, online interface, financial institution interface, or the like.”
The applicant argues that  the limitation is not indefinite.
  
The specification   
[0054] FIG. 3 provides a resource distribution machine interface 600, in accordance with one embodiment of the present invention. While an ATM is presented in FIG. 3, the device may be any resource distribution machine interface such as an ATM, transaction device, kiosk, terminal, merchant location, online interface, financial institution interface, or the like. FIG. 3 provides a representative illustration of an ATM, in accordance with one embodiment of the present invention. In some embodiments, the representative ATM may comprise features similar to features found on a standard ATM. The lighting means 608 may be located above the display 602 that may provide a customer light for use during an ATM transaction. Of note, the display 602 may be vertically adjusted or horizontally adjusted along tracks or the like to position itself across the entire ATM. While currently illustrated in the upper left corner of the ATM, one will appreciate that the display may move to the right upper corner or below to the lower corners of the ATM and/or anywhere in between if necessary. The lighting means 608 may also be moved with the ATM display 602 and provide the customer a safety mechanism to aid in the ATM transaction. 
A computer-implemented § 112(f) claim limitation will be indefinite when the specification:
fails to disclose any algorithm to perform the claimed function of associated with the resource distribution machine along with the algorithm sufficient to perform the entire claimed function(s) associated with the resource machine. 
 	The examiner maintains that  the resource distribution machine is  indefinite in scope  being described in the specification to include  “merchant location, online interface, financial institution interface, or the like.   That is to refer to a define a resource distribution machine to be a merchant location or an interface make renders the scope of the resource distribution machine unattainable.  Moreover, there is no teaching of how one would carry out the steps of claim 1 with a client machine lacking a processor, memory similar to that of an ATM.  The examiner agrees that a claim can be broader than the embodiments disclosed but that this still requires that the genus is understood with reasonable certainty. Here, the specification does not supply some standard for determining the scope of the term. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP 2173.05(b), section IV. The Examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure   are encompassed by the claim. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.
Here this is missing. Moreover, in claim 4 ( and 12 and 18) (Currently Amended) [t]he system of claim 1, wherein the network is associated with a
distributed network for storing transaction_data of the user at the resource distribution
machine across the network of resource distribution machines via a block chain distributed
network is vague and indefinite, based on the applicants definition of a resource distribution machine. What does storing on a GUI mean? On a merchant location? On a or the like?  
amended recite removing entity specific software
including entity specific user interface display data from the resource distribution machines
across the network. At no point does the cited prior art teach or suggest removal of entity
specific software including entity specific user interface display data from an entity resource
distribution machine, such as a financial institution’s ATM.
oint does the citied portions of Watson teach or suggest displaying a specific entity ATM screen from a centrally stored entity specific user interface display for the user based on the user’s home entity.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	The claim amendments and arguments by the applicant directed to claim limitations under 112, necessitate the 101 rejection. The arguments to the 101 of record (paper 1/22/01) have been addressed herein.  
Claims 1-5,7-13,15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5,7-13,15-19  are directed to a product and method which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis. Claim 1 recites the abstract idea of updating an ATM graphical user interface. 
The elements of the abstract idea are as follows:
identify a user accessing and authenticating at a resource distribution machine within the network of the resource distribution machines;  based on the authentication, 
identify an entity associated with an account the user is accessing and authenticating to gain access to via the resource distribution machine;
extract entity specific software from the entity associated with the account of the
user and link the entity specific software to a display associated with the resource
distribution machine; and
 display the entity specific user interface via the display associated with the resource distribution machine from the centrally stored entity specific user interface display data, wherein the entity specific user interface includes a visual display same as the display of an entity resource distribution display of the entity associated with the account the user is accessing.

 (Step 2A-Prong 1: YES. The claims recite an abstract idea)
Each of these limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations separately and in combination  recite  fundamental  practices of  banks displaying data for customers to  access their financial accounts/ records and receive updated information.   This is a  method of managing relationships or interactions between people (customers/banks) and this falls within the Certain Methods of Organizing Human Activity. 

   
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The additional elements beyond the abstract idea are the following:
1.       network of resource distribution machines with a display 
2.       Interlinked resource distribution machines  
 3.      communication network [see, 0004 at virtual cloud server through second-level network, the virtual cloud server in establishing the ATM terminal of all cloud corresponding to mirroring];
4.        a processing device operatively coupled to the memory device and the communication device,    
5.        a database associated with the network of resource distribution machines  

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element(s) of a server - a general purpose computer. 
	The combination of additional elements above do not integrate the abstract idea into a practical application. Specifically, the combination of additional elements as amended  fail to recite a specific improvement over prior art servers.  The claim as a whole merely describes how to generally “apply” the concept of storing and updating and serving  user information in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to display the financial records.  Thus, as amended, the claims are simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
	The additional  elements are recited a high level of generality and amount to no  more than mere instructions to apply the exception using generic  components.  
 	Therefore, the representative claims are  directed to an abstract idea without a practical application. The dependent claims fail to recite addition elements of the abstract idea. The claims do not add additional elements beyond the abstract idea and are rejected for the reasons above. 
	Moreover, taking the claim elements separately, given their broadest reasonable interpretation, the function performed by the  computer at each step of the process is purely conventional.   The only limitation that is directed to something other than conventional server steps is that of the “removing” steps which could, based on the applicants most recent remarks of the rejections under 112, could read on conventional server steps. 
  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
(Step 2B: NO. The claims do not provide significantly more)  
The additional elements were listed above. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See CN 102968860 A
 The invention claims a cloud ATM system, comprising a cloud ATM terminal, virtual cloud server, ATM and banking center host computer, cloud ATM terminal connected through second-level network between the virtual cloud server. virtual through first-level network connection between the cloud server and the ATM pre-computer, ATM and bank central host between connection through a core network, cloud ATM terminal through second-level network access virtual cloud server, virtual cloud server comprising a management control server. virtualization layer ESX and CA /7\terminal providing a display device and USB convert serial port, the data is directly placed on the virtual cloud server processing. of the virtual server by the network terminal management and operational data, centralized management, which effectively ensures reliability, security, cloud information of ATM terminal only provides display and other peripherals provide transaction interface to the client, thereby reducing the power consumption and simplifies the device of the terminal device.
Also, see MPEP 2106.05(d). 
Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 1 is not patent eligible. The dependent claims do not add additional elements beyond the abstract idea and are ineligible for the same reasons as the representative claims.  (Step 2B: NO. The claims do not provide significantly more).   Product. 
Response to Arguments

 The claims are distinguishable from that of  Eligibility Ex. 37.  The mere fact that the claims
recite a specific manner of automatically accomplishing a function, does not make them stand on the same footing under the patent eligibility test.  Particularly, claim 1 of Eligibility Ex. 37 recites the GUI as part of an icon  management process. As such, steps such as, “determining the amount of use of each icon over time” and “automatically moving the most used icon to a position on the GUI closest to the start icon,” improve the technology of the GUI itself by controlling the actions of the computer and not those of a person.  In contrast, the examiner finds nothing in the claims   arising to this level of technical improvement.
The claims are also distinguishable from that of Eligibility Ex. 40, here given the broadest reasonable interpretation as well as the response by  the applicant to the 112 rejections,  the use of a GUI controller in the capacity is no more than well known technology for its intended purpose. 
 The claims are also distinguishable from that of Eligibility Ex. 40. The   collection of additional Netflow protocol data to when  the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance is not equivalent to the current claim limitations.
 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 570-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 





/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698